Citation Nr: 0525723	
Decision Date: 09/20/05    Archive Date: 09/29/05

DOCKET NO.  91-43 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for bronchial asthma, 
rated as 30 percent disabling from August 23, 1990, to 
October 6, 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran had active military service from September 1962 
to December 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 1991 and later rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York, which confirmed and 
continued a previously assigned 30 percent evaluation for 
bronchial asthma.

The Board remanded this case to the RO in March 1992 for a 
search for medical records and a VA examination.  In 
September 1998, the RO assigned a 60 percent rating for 
bronchial asthma, effective July 1, 1998, the date of a VA 
examination. 

The Board remanded the case again in March 1999.  In a 
February 2002 rating action, the RO granted an 100 percent 
rating effective October 7, 1996.  Inasmuch as a higher 
evaluation for the veteran's bronchial asthma is potentially 
available for the period prior to October 7, 1996, the Board 
will consider entitlement to an increased rating for 
bronchial asthma for this period.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).


FINDINGS OF FACT

From August 23, 1990, to October 6, 1996, the veteran's 
asthma was manifested by attacks occurring several times a 
year and complaints of shortness of breath with good results 
from the use of inhalers; without marked dyspnea on exertion 
between attacks or evidence that more than light manual labor 
was precluded.


CONCLUSION OF LAW

From August 23, 1990, to October 6, 1996, the criteria for a 
rating in excess of 30 percent for asthma were not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.97, 
Diagnostic Code 6602 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking a disability rating in excess of 30 
percent for bronchial asthma during the period between August 
23, 1990, and October 6, 1996.  

Under the Veterans Claims Assistance Act of 2000 (VCAA), when 
VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and his 
representative of any information (medical or lay evidence) 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in March 
2005.  The content of the notice in March 2005 fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

Additionally, a supplemental statement of the case in March 
2005 readjudicated the claim reviewed in this decision after 
the content-compliant notice had been provided, and without 
"taint" from prior adjudications.  Therefore, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

With respect to the duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claim.  Further, 
the RO asked him to submit any evidence in his possession 
that pertains to the claim.  The RO has contacted all of the 
medical agencies listed by the appellant.  Further, the 
veteran has been provided VA examinations.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  

Factual Background

Based on inservice treatment and VA examination service 
connection was granted for bronchial asthma in a March 1964 
rating action, effective in December 1963.  A 10 percent 
evaluation was assigned.  Based on VA examination the 
disability evaluation was increased to 30 percent via a 
January 1968 rating action.

The RO received the veteran's current claim for an increased 
rating on August 23, 1990.

VA outpatient records reflect that the veteran was 
hospitalized for asthma from August 11 to August 16, 1990.  
He received steroids intravenously.  He was discharged on 
Prednisone on 30 milligrams (mg.) which was tapered to 5 mg. 
by the third day.  

A private hospital summary shows that the veteran was 
hospitalized from May 27 to May 29, 1990 for asthma.  It was 
noted that he had increased wheezing, nonproductive cough, 
and difficulty breathing.  He was given a variety of 
medications to control his manifestations.  

VA outpatient records dated on May 8, 1991, show that the 
veteran reported wheezing and shortness of breath.  He was 
given medications.  The veteran was hospitalized by VA from 
May 16 to May 23, 1991, for an acute asthma attack.  The 
hospital report notes that the veteran responded well to 
steroids, bronchodilator, and antibiotics and was discharged 
in a much-improved condition.  Tapering dosage of medications 
was prescribed at the time of discharge.

A June 4, 1991, Brooklyn Hospital Center emergency room 
report reflects that the veteran was admitted with moderate 
respiratory distress at 12 noon and discharged at 11 p.m.  
The diagnosis given was "asthma" and Prednisone was 
administered.

A June 1991 private hospital report indicates that the 
veteran was being seen on a routine basis of about once per 
month.  The report notes a June 4, 1991, episode of asthma 
attack and remarks that although the veteran usually had one 
or two admissions per year, he already had had three 
admissions in the current year.  New medications were started 
and previous medications were continued.  The examiner noted 
that the veteran's asthma "needs tighter control."  The 
examiner annotated "Will start prednisone, 10 mg., Q.D., 
Continue other meds, D/C (discontinue) Atrovent."

A Brooklyn Hospital report indicates that the veteran was 
hospitalized in September 1991.  The report notes that the 
veteran was employed by the U. S. Postal Service and that he 
was "off and on steroids."  A chest X-ray at that time showed 
minimal hyperaeration of the lungs.

An October 1991 VA outpatient report reflects that the 
veteran had been admitted to Brooklyn Hospital for an asthma 
attack in September.  Subsequent reports note wheezing.  

VA outpatient records dated between December 1991 and March 
1992 show that he was seen monthly with complaints of 
shortness of breath.  

A Brooklyn Hospital May 1992 chest X-ray report showed no 
acute pulmonary infiltrate. 

A July 1992 VA outpatient report notes another emergency room 
visit for asthma and shortness of breath.  The impression was 
asthma and an upper respiratory infection.

The veteran underwent a VA respiratory disease examination in 
January 1993.  Current medication included Theolair, 
Proventil, Nifedipine, Prednisone, Amphojel tablets, and 
Azmacort inhaler.

The veteran underwent a VA respiratory disease examination in 
June 1993.  Current medication included Theolair, Proventil, 
Maxihaler, Nifedrine, Prednisone, Cromolyn sodium spray, and 
Azmacort.

In November 1994, the veteran underwent a VA trachea and 
bronchi examination.  The lungs were noted to be clear to 
auscultation and percussion.  The examiner noted the 
veteran's history of three to four emergency room visits for 
asthma and one to two hospitalizations per year.  A chest X-
ray was normal.  Then-current medications were not reported.

In March 1995, the veteran underwent a VA trachea and bronchi 
examination.  The examiner noted bronchial asthma with three 
to four attacks per year.  The examiner noted "1993 normal 
pulmonale" and cough with sputum.  The relevant diagnosis was 
asthma.  A pulmonary function test was ordered; however, none 
was reported as being accomplished.  Current medications were 
not reported.

A Brooklyn Hospital report indicates that the veteran was 
admitted on May 18, 1995, and discharged on May 20, 1995.  He 
was again admitted on May 30, 1995, and discharged on June 2, 
1995.  Shortness of breath and wheezing were noted on 
admission.  Current medications included Prednisone and 
Azmacort.

The veteran underwent VA hospitalization in November 1995 for 
acute exacerbation of bronchial asthma.  Steroid treatment 
and improvement were noted.

In January 1996, the veteran underwent a VA trachea and 
bronchi examination.  His medications were reviewed and the 
examiner noted six emergency room visits and three 
hospitalizations for asthmaticus in the previous year.  The 
veteran reported daily intermittent wheezing, chronic cough 
with productive sputum, and shortness of breath on walking 
two blocks at a slow pace.  The veteran had no chest pains.  
The examiner noted increased anjterior-posterior diameter and 
generally decreased breath sounds.  There was no cyanosis or 
clubbing.  The diagnosis was chronic bronchial asthma.  
Current medications included Azmacort, Prednisone, and other 
medications.

February 1996 VA pulmonary function testing results were 
interpreted by the examiner to mean moderately decreased 
forced expiratory volume (FEV-1) and forced vital capacity 
(FVC).  The ratio of FEV-1 over FVC was mildly reduced.  Flow 
rates were moderately decreased at mid to low lung volumes. 
RV (respiratory volume) was mildly elevated suggesting 
hyperinflation.  There was no significant response to 
bronchodilators.  The impression was moderate obstructive 
airway dysfunction.

In a September 1996 statement, the veteran reported that he 
had more attacks, more shortness of breath, more problems 
performing any kind of duties, more recent hospitalizations, 
and more expenses than the RO had considered.  He reported 
that he used two machines at home, a portable mister and a 
compressor/nebulizer.

A September 1996 VA medical treatment certificate reflects 
that the veteran came to the emergency room complaining of 
dyspnea and wheezing.  Treatment included intravenous 
hydrocortisone.  The impression was acute asthma.  He was 
discharged with medication two days later.  A September 1996 
VA chest X-ray showed that the lungs were free of infiltrates 
with no pleural effusion.

Thereafter, the record contains VA examination and treatment 
records that show that the veteran continued to receive 
treatment for his service-connected disability.  In an 
October 1998 rating action, the RO increased the veteran's 
disability rating to 60 percent, effective in July 1998.  

The Board remanded the case in March 1999.  The Board noted 
that effective October 7, 1996, the schedule of ratings for 
the respiratory system was revised.  In reviewing the revised 
criteria, the Board noted that a disability rating of 100 
percent was assignable based on factors such as use of daily 
high doses of systemic corticosteroids or immuno-suppressive 
medications.  The Board requested an examination and opinion 
regarding the severity of the veteran's disability.  A VA 
examination was conducted in October 2000.  The examiner 
noted that the veteran was taking high doses of steroids 
since 1990.

In a February 2002 rating action, the RO increased the 
veteran's disability rating to 100 percent, effective October 
7, 1996.  In granting the 100 percent evaluation, the RO 
explained that since the veteran was taking a high dosage of 
steroids a 100 percent evaluation was warranted under the new 
criteria.  

Analysis and criteria for increased rating for bronchial 
asthma

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. § 
1155.  Separate diagnostic codes identify the various 
disabilities.

As noted, subsequent to the initiation of his appeal of the 
assigned rating, the regulations pertaining to the evaluation 
of respiratory disorders were revised effective October 7, 
1996.  Schedule for Rating Disabilities; Respiratory System, 
61 Fed. Reg. 46,720 (1996) (codified at 38 C.F.R. § 4.97 
(2004)).

If a law or regulation changes during the pendency of an 
appeal, the Board should first determine which version of the 
law or regulation is more favorable to the veteran.  If 
application of the revised regulation results in a higher 
rating, the effective date for the higher disability rating 
can be no earlier than the effective date of the change in 
the regulation.  Prior to the effective date of the change in 
the regulation, the Board can apply only the original 
version.  38 U.S.C.A. § 5110(g); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997) VAOPGCPREC 3-00.  As such, the Board 
shall only review the version of the Rating Schedule in 
effect prior to October 7, 1996.  

A 30 percent evaluation, under the former criteria, 
contemplated asthmatic attacks rather frequent (separated by 
only 10-14 day intervals) with moderate dyspnea on exertion 
between attacks.  To obtain the next higher rating of 60 
percent under the former criteria, it would have to be shown 
that the veteran experienced frequent attacks of asthma (one 
or more attacks weekly), marked dyspnea on exertion between 
attacks with only temporary relief by medication, with more 
than light manual labor precluded.  38 C.F.R. § 4.97, 
Diagnostic Code 6602 (1995).

The Board finds that a 30 percent evaluation under the former 
criteria most accurately describes the veteran's level of 
disability due to his asthma during the relevant time period.  
The records show that the veteran has been treated at medical 
facilities for exacerbations of his asthma 3-6 times a year.  
It was not shown that he experienced asthma attacks that 
approached the frequency of one or more a week as required 
for a 60 percent rating.  

In regard to the industrial impairment, the record indicates 
that he was employed at the U. S. Postal service.  
Significantly, he did not indicate that he was limited in his 
duties.  It was not shown that his respiratory disability 
interfered with his employment let alone precluded him from 
doing more than light labor during that time period.    

The evidence indicates that the veteran did not have marked 
dyspnea on exertion with only temporary relief by medication.  
VA outpatient records show symptoms that include wheezing and 
shortness of breath that were, for the most part, readily 
relieved by aerosol or vapor inhalants.  Subsequent to his 
hospitalizations his medication dosages were usually tapered.  
Accordingly, the criteria for an increased rating under the 
former criteria is not warranted.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. § 4.97, Diagnostic Code 6602 (1995).  The evidence 
is not so evenly balanced that there is doubt as to any 
material issue. 38 U.S.C.A. § 5107.




ORDER

Entitlement to a rating in excess of 30 percent for asthma 
from August 23, 1990, to October 6, 1996, is denied.


	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


